Exhibit 10.12

BASE SALARIES FOR NAMED EXECUTIVE OFFICERS OF

STELLARONE CORPORATION

The following are the base salaries (on an annual basis) in effect as of
January 1, 2009 of the current named executive officers of StellarOne
Corporation:

 

William P. Heath, Jr.
Chairman of the Board

   $ 325,000

O. R. Barham, Jr.
President and Chief Executive Officer

   $ 390,000

Jeffrey W. Farrar
Executive Vice President and Chief Financial Officer

   $ 205,000

Litz Van Dyke
Executive Vice President and Chief Operating Officer

   $ 225,000

Gregory W. Feldmann
President and Chief Executive Officer, StellarOne Bank

   $ 225,000